Cite as 2014 Ark. App. 373

                  ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CR-13-1086


                                                    Opinion Delivered   June 18, 2014

JUSTIN B. ALBERSON                                  APPEAL FROM THE HEMPSTEAD
                                 APPELLANT          COUNTY CIRCUIT COURT
                                                    [NOS. CR-2011-173-1; CR-2010-382-
                                                    1; CR-2011-20-1]
V.
                                                    HONORABLE WM. RANDALL
                                                    WRIGHT, JUDGE
STATE OF ARKANSAS
                                   APPELLEE         AFFIRMED; MOTION TO
                                                    WITHDRAW GRANTED



                          ROBERT J. GLADWIN, Chief Judge

       This is a no-merit appeal on the revocation of appellant Justin Alberson’s probation by

the Hempstead County Circuit Court for his failure to abide by the conditions of his probation.

Appellant’s counsel filed a motion to withdraw and a no-merit brief in accordance with Anders

v. California, 386 U.S. 738 (1967), and Ark. Sup. Ct. R. 4-3(k) (2013). Appellant was provided

a copy of the motion and brief by mail and was notified of his right to file pro se points for

reversal. Appellant did not file any pro se points; thus, the State elected not to file a responsive

brief. We grant counsel’s motion to withdraw and affirm the revocation.

       Appellant was charged and convicted in three separate cases of forgery, possession of

methamphetamine, furnishing prohibited articles, and possession of drug paraphernalia. He was

sentenced to probation in each case, was revoked in each case, and sentenced to probation in

each case a second time. After a high-speed chase, police found methamphetamine in
                                  Cite as 2014 Ark. App. 373

appellant’s car and charged him with possession. A revocation petition was filed, and, after a

hearing wherein appellant admitted to committing the crime of felony fleeing, the trial court

found appellant guilty of violating the conditions of his probation by continuing to take drugs,

associating with a convicted felon, and failing to report. Appellant was sentenced to thirty years’

imprisonment, and this appeal timely followed.

       The test for filing a no-merit brief is not whether there is any reversible error, but

whether an appeal would be wholly frivolous. Tucker v. State, 47 Ark. App. 96, 885 S.W.2d 904

(1994). Based on our review of the record for potential error pursuant to Anders and the

requirements of Rule 4-3(k), we hold that the appellant’s appeal is wholly without merit.

Therefore, pursuant to sections (a) and (b) of In re Memorandum Opinions, 16 Ark. App. 301,

700 S.W.2d 63 (1985), we issue this memorandum opinion granting counsel’s motion to be

relieved and affirming the court’s judgment.

       Affirmed; motion to withdraw granted.

       PITTMAN and WHITEAKER, JJ., agree.

       Anthony S. Biddle, for appellant.

       No response.




                                                2